ORDER
WHEREAS, Michael Owen Howell, a member of the Bar of the State of Maryland, wrote a letter dated September 8, 1985 and filed in this Court on September 10, 1985 in which he stated that “... due to emotional and reasons of conscience I do not feel that I can continue to practice law in this jurisdiction” and tendered his resignation from the Bar of this State, and
*216WHEREAS, pursuant to Maryland Rule BV12, the Court notified Bar Counsel of the filing of the application to resign and requested Bar Counsel to submit a recommendation as to Howell’s application, and
WHEREAS, Bar Counsel thereafter filed a recommendation that Howell’s resignation be accepted by the Court,
NOW, THEREFORE, it is this 7th day of October, 1985
ORDERED, by the Court of Appeals of Maryland, that the application to resign from the further practice of law in this State filed by Michael Owen Howell be, and it is hereby, accepted, and it is further
ORDERED that the Clerk of this Court shall strike the name of Michael Owen Howell from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State.